                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


MARY ANN LOVELL                                                                      PLAINTIFF

v.                                   Case No. 4:17-cv-4101

HOPE SCHOOL DISTRICT                                                              DEFENDANT


                                         JUDGMENT

       Before the Court is an Amended Motion for Summary Judgment filed by Defendant Hope

School District. ECF No. 26. Plaintiff Mary Lovell, representing herself in this action, has filed

a response (ECF No. 42) and amended response (ECF No. 44) in opposition to Hope’s motion.

Hope has filed a reply. ECF No. 46. The motion is ripe for the Court’s consideration.

       For the reasons discussed in the Memorandum Opinion of even date, the Court finds that

Defendant’s Motion for Summary Judgment (ECF No. 26) should be and hereby is GRANTED.

Plaintiff’s claims are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 15th day of July, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
